Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Final Rejection
The amendment of 02/25/2021 is acknowledged. The rejection of the office action of 11/25/2020 is not overcome by the amendment. The amendment also raises new grounds for objection as set forth below. Because the rejection is necessitated by the amendment this action is made final. This application has been examined and is rejected for the following:

Remarks
Any general guidance given by the examiner was misinterpreted by the applicant. Guidance to reduce the opacity of an area of a reproduction is not appropriate in this instance. That guidance is reserved solely for photographs and photographic renderings and must always be accompanied by a specific description inserted into the specification. The examiner finds no reason to give that particular guidance in an application containing line drawings as shown in the instant application. 

Drawings
The drawings do not meet the requirements of 37 CFR §1.84 because the lines, numbers and letters are not uniformly thick and well defined, clean, durable and black.  37 CFR §1.84(l).  

The general drafting technique used in the drawings as filed is good.  However, the broken lines appear to be executed in grey ink and the lines vary in thickness, break apart and bleed together into indecipherable solid grey. 

Attention is directed to MPEP Chapter 1500 and 37 CFR §§ 1.84 and 1.152 for guidance on standards for drawings in design patent applications.  Applicant is cautioned to carefully review the drawings for accurate and consistent disclosure.

NOTE: There are figures marked up below. The marked up drawings are intended, not as an exhaustive list of every instance of the objectionable subject matter noted below but, as an example of the that subject matter in the drawings. It can be assumed by the applicant that the objectionable subject matter identified in the examples below are present in every figure of the instant application. Objectionable subject matter must be remedied at every instance and in every figure of the application in which it occurs.

The amended drawings contain grey lines that bleed together, blur or break apart in areas creating an overall poor image quality that does not comply with the guidelines and requirements of rule 84 supra.


    PNG
    media_image1.png
    869
    449
    media_image1.png
    Greyscale

Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement 

When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121.

Claim Rejection - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.

The claim is indefinite and nonenabling for the following:
The visual disclosure is inadequate such that the appearance and shape or configuration of the design for which protection is sought cannot be determined or understood (MPEP § 1504.04), specifically:

The visual disclosure of the claimed design as amended is of such poor quality that its overall shape and appearance cannot be understood (MPEP § 1504.04), specifically:
There is not enough white space between the broken line dashes to adequately show which areas are broken lines and which areas are bounded by solid lines. As 

The layering of broken line disclosure has created areas of solid gray or areas that appear to be bounded in jagged solid lines. It is not clear of the solid black is part of the design nor is it clear if the jagged solid lines are intended as a portion of the claimed design or if they are an artifact of the poorly disclosed broken line disclosure.

    PNG
    media_image2.png
    869
    450
    media_image2.png
    Greyscale

In design claims, subject matter shown in solid lines is considered to be part of the claimed design.
Are the areas shown in white above considered to be part of the claimed design? 

    PNG
    media_image3.png
    885
    570
    media_image3.png
    Greyscale

In design claims, subject matter shown in solid lines is considered to be part of the claimed design.
Are the areas shown in white above considered to be part of the claimed design? 


    PNG
    media_image4.png
    884
    573
    media_image4.png
    Greyscale

In design claims, subject matter shown in solid lines is considered to be part of the claimed design.
Are the areas shown in white above considered to be part of the claimed design? 


Although the examiner has made every attempt to identify all questionable areas, the onus is on the applicant to set forth a clear and consistent disclosure.

To overcome this rejection, it is suggested that applicant submit new drawings of the claimed design that show the design clearly and consistently. If certain non-enabled portions of the design cannot be fully enabled without the introduction of new matter, applicant may remove from the claim the areas or portions of the design that are considered indefinite and nonenabling by converting them to broken line and amending the specification to indicate those portions form no part of the claimed design.

If new drawings are to be prepared, any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the 

When preparing new or replacement drawings, care must be exercised to avoid introducing anything that may be construed as new matter prohibited by 35 U.S.C 132 and 37 CFR 1.121.

Conclusion
The claim stands rejected for the reasons set forth above.
The references cited but not applied are considered cumulative art related to the subject matter of the claimed design.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Asch can be reached on (571) 272-2632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nathaniel D. Buckner/Primary Examiner, Art Unit 2921